DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US-2020/0005685).
As to claims 1, 2, 4, 6-12, Anderson teaches a frame comprising a base with an outer surface inner surface and a distal end and a proximal end (see Anderson figure 6a, 6d).  The distal end includes a front receptacle 14 that could receive a “SEG” silicone bead (see paragraph 0046), and the proximal end includes a rear receptacle 14 (see figure 6d).  The inner surface includes a chamfered surface and a surface configured to receive a light source, e.g. an LED strip could be glued to or held into one of the side channels 38 of the frame profile. shown in figures 6a-d.  Anderson teaches first and second of these features to be formed for a double sided display (see figures 6a-6d).
As to claim 3, The inner surface comprises a second receptacle as claimed, i.e. the groove 14 is formed on both a front and back side of the frame (see figure 6a-6d).

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen (US-2010/0077686).
	As to claim 18-20, Bowen teaches a corner mount, i.e. beam 200 (see paragraph 0051). The profile shown in figure 13 shows first and second receptacles 202 oriented approximately 135 degrees to at least two of the other walls of the profile. (see Bowen, figure 13).  The receptacles are separated by a divider and have beveled edges 204a.  The several surfaces of the profile are configured to receive a light source, e.g. an LED strip could be glued to or held into one of the side channels 212, 214 of the frame profile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-2020/005685) in view of Miller (US-2013/0036640).
As to claim 5, Anderson does not teach a threaded channel.  Miller teaches a bolt threaded into the edge of a frame member.  (see figure 1, paragraph 0032, 0033, 0042, 0043).  It would have been obvious to one of ordinary skill in the art to thread a channel into the edge of a frame member to attach a bolt thereto in order to removably and adjustably secure the frame with a bolt to some external structure.
	

Allowable Subject Matter
Claims 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the combination of elements describes the design features of the corner member depicted in figure 13, which are significant for their purpose of connecting frame members of a 3d SEG display assembly.  Similar corner elements are found in the art, e.g. Frey (US-2013/0075787) and Milliken (US-4926605). But these do not suggest each and every limitation recited in the claim, e.g. first, second and third L-shaped receptacles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McNeall (US-2017/0186346) has chamfered edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636